IDS
IDS filed 3/18/2021 has been considered and acknowledged.

Reasons for Allowance
The prior art does not teach a system comprising three devices, wherein the first device (e.g. a server) receives an indication of items and time periods that are accessible to a mobile device based on a first permission, and then determines, based on a signal from a second device (e.g. an STB), a proximity of a mobile device to the second device, and the first device outputs an indication that the second device can access a requested item during a determined time period, and the content items are not accessible by the second device based on a second permission associated with the second device.  These features, taken together with the other recited limitations render the claims novel.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRN/

/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424